                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

CHARLES HAMILTON,

                 Petitioner,                                  Civ. No. 16-5705 (PGS)

          V.


PATRICK NOGAN, et a!.,                                        OPINION

                 Respondents.


PETER G. SHERIDAN, U.S.D.J.

    I.         INTRODUCTION

          Petitioner Charles Hamilton (“Petitioner” or “Hamilton”) is a state prisoner proceeding

with a petition for writ of habeas corpus pursuant to 28 U.S.C.   §   2254. On September 17, 2019,

this Court denied the habeas petition.’ Presently pending before this Court is Hamilton’s motion

to alter, amend or reconsider the denial of his habeas petition. (See ECF No. 39.) For the

following reasons, Hamilton’s motion will be denied.

    II.        BACKGROUND

          Hamilton was convicted by a jury in state court of various charges including conspiracy

to commit racketeering, racketeering, distribution of a controlled substance and weapons

offenses. Hamilton’s direct appeal and post-conviction relief petitions ultimately proved

unsuccessful.




‘The habeas petition was denied via a memorandum opinion on September 17, 2019. (See ECF
No. 37.) However, due to a clerical error, this Court failed to enter a separate order denying the
habeas petition that had been referenced in the memorandum opinion. That omission will be
corrected in the order that accompanies this opinion.
        In 2016, 1-lamilton filed this federal habeas petition pro se.2 (See ECF No. 1.) One of the

claims raised by Hamilton included an argument that the trial court had deprived him of his

constitutional right to counsel of his choice. This Court laid out the factual background giving

rise to this claim in its previous opinion as follows:

               It appears that shortly after his arrest, Hamilton retained Maria
               Noto as his defense counsel. (ECF No. 26-12, at 4—5.) At the time
               Hamilton retained Ms. Noto as counsel, she was a solo
               practitioner. (See id.) However, in January 2006, Edward
               Washburne joined her firm as a partner and began assisting with
               her caseload. (See ECF No. 34-3 8, at 3.) Ms. Noto thereafter was
               out of the office for medical reasons. Upon her return to work, she
               shared some of her cases with Mr. Washburne “because it was
               impossible at that point to catch up with everything that had to be
               done.” (Id.) Hamilton’s case was among the files with which Mr.
               Washburne apparently assisted Ms. Noto. (Id.) Mr. Washhurne
               attended several court hearings on Hamilton’s case with Ms. Noto
               and met with Hamilton to discuss his defense. (Id.) [FN 4]

               [FN 4] Included in these hearings was an August 30, 2006 status
               conference in which the trial court indicated that Mr. Washburne
               would not be trying Petitioner’s case. (ECF No. 26-13, at 4 (“Mr.
               Washburne, how long do you think your case will be? I know you
               won’t be trying it.  .
                                        .




               On the first day of jury selection, Hamilton alerted the trial court
               that he was dissatisfied with his counsel, explaining:

                       I had discrepancies about my attorney for the
                       longest. She handled my case, didn’t investigate it
                       properly, and just throw him on it three months ago.
                       I don’t have nothing against saying he’s not a good
                       lawyer, but she just throws him on it three months
                       ago. I didn’t pay him. He wasn’t even in the firm
                       when I paid her my money. It’s a lot of things that
                       wasn’t done. She’s not interested in my case. She
                       only been down here like four times out of two
2
 After Hamilton filed his habeas petition, Cynthia Hardaway, Esq. entered an appearance on his
behalf. (See ECF No. 10.) However, after Hamilton’s habeas petition was denied, both hamilton
and Ms. Hardaway have indicated that she is no longer representing Hamilton in this action. (See
ECF Nos. 40 & 41.) Therefore, the Clerk will be ordered to remove Ms. 1-lardaway as Hamilton’s
counsel of record and add Hamilton’s contact information as the person to be notified
considering his pro se status in this case moving forward.

                                                   2
        years. She only been down here personally like four
        times. I couldn’t say anything because I sat in the
        second row, and the only time I was spoken to was
        when it was time for me to get another court date....
        But I just want proper representation. This is my
        life. These ain’t no small charge that I have.

(ECF No. 34-3 7, at 3.) The trial court questioned Hamilton’s
dissatisfaction with his legal representation as “every motion that
could have been filed was filed.” (Id.) Then, to the extent Hamilton
sought an adjournment of the pending trial date to obtain new
counsel, the trial court denied an adjournment because “it’s simply
not practical, and there is no reason to adjourn the case at this
point.” (Id. at 4.)

Nevertheless, a week later, Ms. Noto appeared before the trial
court to place on the record the history of her representation of
Hamilton. (ECF No. 34-3 8, at 2—3.) Ms. Noto stated that in April
2006, Ms. Noto told Hamilton she “would like to have Mr.
Washburne take over as his trial counsel and asked if he would
have an objection.” (Id. at 3.) According to Ms. Noto, Hamilton
did not object. (Id.) After April 2006, Mr. Washburne handled all
court appearances in this matter and continued to meet with
Hamilton in preparation for trial. (Id. at 3—4.) In response to Ms.
Noto’s explanation, Hamilton denied that he had not been
informed that Mr. Washburne would be taking over his
representation and thought that Mr. Washburne would only be
“assisting” Ms. Noto. (Id. at 4.)

The trial court denied Hamilton’s request to substitute his counsel
because it was “concern[ed] that [he was] looking for a way to
adjourn this trial.” (Id. at 6.) The trial court explained

       Ms. Noto is an officer of the Court. She has an
       obligation to advise the Court honestly of what has
       transpired. I’m satisfied that you were aware and
       agreed to Mr. Washburne taking over your
       representation. If he were an attorney out of school
       a year or two, that would be a difference situation,
       but he obviously has about the same amount of
       experience as Ms. Noto has.



       So I have no reason to believe that Mr. 1-lamilton
       will not have very professional and aggressive


                                 3
                      representation, and I accept your representations
                      that: Mr. Hamilton was made aware of this, and that
                      you will be available to, based on your prior
                      involvement in the case on motions to the extent
                      that that’s relevant at all, to be able for consultation
                      with Mr. Washburne. He’s represented he is
                      prepared to go to trial, and he’s been involved in
                      this case since April for a period of five months, so
                      we’re going to proceed with Mr. Washburne
                      representing Mr. Hamilton, and I have every reason
                      to believe, Mr. Hamilton, that you will receive very
                      fine representation.

              (Id.)

              Hamilton raised this claim on direct appeal, where it was denied by
              the Appellate Division. The Appellate Division found that “the
              trial court struck the proper balance” in weighing its right to
              control its calendar and Hamilton’s constitutional right to choose
              his own counsel. (ECF No. 34-6, at 8.) As such, the denial of
              Hamilton’s request for an adjournment was not an abuse of the
              trial court’s discretion nor did it cause Hamilton “a manifest wrong
              or injury.” (Id.)

(ECF No. 37 at 10-12).

       This Court then provided the relevant law and analyzed this claim as follows in the

September 17, 2019 memorandum opinion:

              The Sixth Amendment of the Constitution guarantees criminal
              defendants the right “to have the Assistance of Counsel for his
              defence.” U.S. Const. amend. VI. The Supreme Court has
              “recognized that the purpose of providing assistance of counsel ‘is
              simply to ensure that criminal defendants receive a fair trial’ and
              that in evaluating Sixth Amendment claims, ‘the appropriate
              inquiry focuses on the adversarial process, not on the accused’s
              relationship with his lawyer as such.” Wheat v. United States, 486
              U.S. 153, 159 (1988) (citation omitted) (first quoting Strickland v.
              Washington, 466 U.S. 668, 689 (1984); then quoting United States
              v. Chronic, 466 U.S. 648, 657 n.21 (1984)). The Supreme Court
              has further explained that “while the right to select and be
              represented by one’s preferred attorney is comprehended by the
              Sixth Amendment, the essential aim of the Amendment is to
              guarantee an effective advocate for each criminal defendant rather
              than to ensure that a defendant will inexorably be represented by


                                                 4
the lawyer whom he prefers.” Id. However, the right to choose
one’s counsel is not “derived from the Sixth Amendment’s purpose
of ensuring a fair trial” and has instead “been regarded as the root
meaning of the constitutional guarantee.” United States v.
Gonzalez-Lopez, 548 U.S. 140, 147—18 (2006). Thus, an accused is
deprived of his right to choose his counsel where he “is
erroneously prevented from being represented by the lawyer he
wants, regardless of the quality of the representation he received.”
Id. at 148. Such an erroneous deprivation of the right to choose
one’s counsel is a structural error. Id. at 150.

However, the right to choose one’s own counsel is not absolute and
“is circumscribed in several important respects,” including
requiring that an accused’s chosen counsel is a member of the bar,
consents to the representation, and the accused can afford to pay
his counsel. See Wheat, 486 U.S. at 159. Courts also have “wide
latitude in balancing the right to counsel of choice against the
needs of fairness and against the demands of its calendar.”
Gonzalez-Lopez, 548 U.S. at 152 (citation omitted). Indeed, “when
a criminal defendant first makes a trial court aware of
dissatisfaction with counsel on the eve of trial, it may not be a
denial of the right to counsel of choice for the trial court to deny a
continuance for the purposes of substituting or finding new
counsel.” Williams v. Hendricks, No. 00-4795, 2009 WL 2169230,
at *4 (D.N.J. July 21, 2009); see also Miller v. Blackletter, 525
F.3d 890, 894—98 (9th Cir. 2008) (denying habeas claim for
deprivation of a petitioner’s right to choose his own counsel where
the petitioner waited until the eve of trial to express dissatisfaction
with his attorney); United States v. Lyles, 223 F. App’x 499, 502—
03 (7th Cir. 2007) (finding that district court did not abuse its
discretion in denying a request for a continuance to seek new
counsel where the request was not made until the trial was
scheduled to begin). Nevertheless, “a trial court may not arbitrarily
deny a defendant’s right to counsel of choice” and “some sort of
fact finding or hearing” is required. United States v. Voigt, 89 F.3d
1050, 1055—56 (3d Cir. 1996); see also Fuller v. Diesslin, 868 F.2d
604, 609—12 (3d Cir. 1989).

The Appellate Division’s decision was neither contrary to this
established federal precedent nor an unreasonable application of
that precedent. A hearing was held to determine the veracity of
Hamilton’s claim that he was unaware Mr. Washburne would act
as his trial counsel. After hearing the statements of Hamilton and
Ms. Noto, the trial court found, on the record, that Hamilton was
aware that Mr. Washburne would represent him at trial as Ms.
Noto’s partner. Even if this Court were to credit Hamilton’s claim


                                   5
                  that he believed Ms. Noto would represent him at trial, he offers no
                  reason why he delayed presenting this issue to the trial court until
                  the first day of trial. Under these circumstances, the trial court’s
                  decision was neither unreasonable or arbitrary where trial was set
                  to begin and Mr. Washburne was prepared to proceed. Accord
                  Miller, 525 F.3d at 898 (concluding denial of[Miller]’s motion to
                  substitute counsel was not “the type of unreasoning and arbitrary
                  insistence on expeditiousness that federal law prohibits”). Based
                                                        ...




                  on the Court’s review of the record, there is little support for
                  Hamilton’s contention that the trial court committed any
                  constitutional error in proceeding to trial with Mr. Washburne as
                  Hamilton’s counsel. Accordingly, Hamilton is not entitled to relief
                  on this claim.

(ECF No. 37 at 12-14.)

       After this Court issued its opinion denying Hamilton habeas relief on all of his claim,

Hamilton filed a motion for reconsideration. (See ECF No. 39.) Hamilton states as follows in his

motion:

                  The crux of petitioner’s Denial of Counsel of Choice issue, is that
                  he was denied a trial date continuance so that he could continue
                  with his Counsel of Choice of two years Maria Noto, Esq. who was
                  conflicted between two clients and two trials; or in the alternative,
                  time to choose Substitute Counsel of Choice.

(ECF No. 39-1 at 4-5.) In support of his motion, Hamilton asserts the following discrepancies

from the Appellate Division opinion:

    1. That Mr. Washburne appeared with him in court two or three times between January

          2006 and April 2006.

   2. That Hamilton was aware as early as April 2006 that Washburne would be representing

          him at trial.

   3. That Noto and Washburne represented to the court that Hamilton agreed to have

          Washburne act as his counsel.




                                                    6
    4. Hamilton did not inform the court that he did not want Noto or Washburne to represent

           him on the eve of trial.

(ECF No. 39-1 at 11-14.) Accordingly, Hamilton requests this Court to reconsider its denial of

this habeas claim as well as the denial of a certificate of appealability on this claim.

    III.           LEGAL STANDARD

           Local Civil Rule 7.1 allows a party to seek a motion for re-argument or reconsideration of

“matter[s] or controlling decisions which the party believes the Judge or Magistrate Judge has

overlooked         ....“   Local Civ. R. 7.1(i). Whether to grant a motion for reconsideration is a matter

within the Court’s discretion, but it should only be granted where such facts or legal authority

were indeed presented but overlooked. See BeLong v. Raymond mt ‘lIne., 622 F.2d 1135, 1140

(3d Cir. 1980), overruled on other grounds by Croker v. Boeing Co., 662 F.2d 975 (3d Cir.

1981); see also Williams v. Sullivan, 818 F. Supp. 92, 93 (D.N.J. 1993).

           To prevail on a motion for reconsideration, the movant must show: “(1) an intervening

change in the controlling law; (2) the availability of new evidence that was not available when

the court    ...   [rendered the judgment in question]; or (3) the need to correct a clear error of law or

fact or to prevent manifest injustice.” US. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769 F.3d

837, 848-49 (3d Cir. 2014) (citing Max’s Seafood Cafe ex rel. Lou—Ann, Inc. v. Quinteros, 176

F.3d 669, 677 (3d Cir. 1999)). The standard of review involved in a motion for reconsideration is

high and relief is to be granted sparingly. United States v. Jones, 158 F.R.D. 309, 314 (D.N.J.

1994). “The Court will grant a motion for reconsideration only where its prior decision has

overlooked a factual or legal issue that may alter the disposition of the matter. The word

‘overlooked’ is the operative term in the Rule.” Andreyko v. Sunrise Sr. Living, inc., 993 F.

Supp. 2d 475, 478 (D.N.J. 2014) (internal citations and quotation marks omitted). Mere



                                                           7
disagreement with the Court’s decision is not a basis for reconsideration. United States v.

Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).

   IV.      DISCUSSION

         This Court did not “overlook” issues associated with Hamilton’s counsel of choice claim

to the extent that they would change this Court’s denial of habeas relief on this claim. Indeed,

one of the key points in denying this claim, as this Court noted in its prior opinion, was that the

state court conducted a hearing to determine whether Hamilton had assented to Washburne being

his trial counsel. Noto made clear at this hearing that Hamilton assented to Washburne take over

as trial counsel in April, 2006. (See ECF No. 34-3 8 at 3.) Despite Hamilton contesting this, and

Washburne’s lack of direct knowledge of this conversation that Noto had with Hamilton, the

state court found Noto’s testimony to be convincing. (See Id. at 6.) Subsequently on appeal, the

Appellate Division noted this fact as determined by the Superior Court and that Hamilton had

requested a continuance, but only on the eve of the trial. The Appellate Division’s opinion that

the trial court struck the proper balance in moving forward to trial with Washburne representing

Hamilton was not contrary to or an unreasonable application of clearly established federal law.

Furthermore, its decision was not based on an unreasonable determination of the facts for the

reasons stated above, namely that Noto stated on the record that Hamilton had assented to

Washburne representing him at trial. Given the difficult to meet AEDPA standard of review that

this Court was required to and did apply in reviewing Hamilton’s claim under 28 U.S.C.        §
2254(d) in its prior opinion, along with high bar that petitioner has failed to meet to grant a

motion for reconsideration, Hamilton’s motion for reconsideration will be denied.




                                                  8
   V.      CONCLUSION

        For the foregoing reasons, Hamilton’s motion for reconsideration is denied. An

appropriate order will be entered.




DATED: brtt, 2020
                                                           PETER G. SHERIDAN
                                                           United States District Judge




                                                9
